—Order, Supreme Court, New York County (Stanley Sklar, J.), entered on or about August 5, 1996, which denied defendant-appellant’s motion to amend its answer to plead the affirmative defense of Statute of Limitations and, based thereon, to dismiss the complaint, unanimously affirmed, without costs.
We see no reason to reach a different result with respect to defendant Transit Authority from the one we reached with respect to defendant Roosevelt Hospital in the companion appeal (240 AD2d 270). We note that defendant Transit Authority not only failed to raise the Statute of Limitations in its answer, but affirmatively conceded, for over a 10-year period, the timeliness of plaintiffs action. Concur—Ellerin, J. P., Williams, Tom and Mazzarelli, JJ.